04/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0143



                                 No. DA 19-0143

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MATTHEW THOMAS SOTO,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 12, 2020, within which to prepare, serve, and file the

State’s response.




MP                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               April 7 2020